            Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 1 of 13




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23107511
Notice of Service of Process                                                                            Date Processed: 04/26/2021

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215-2410

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Agribusiness Insurance Company
                                              Entity ID Number 3286268
Entity Served:                                Nationwide Agribusiness Insurance Company
Title of Action:                              The Onionman Company, LLC, Vidalia Organics, Inc. and Shad J. Dasher vs.
                                              Nationwide Agribusiness Insurance Company and South Georgia Insurance
                                              Associates, LLC
Matter Name/ID:                               The Onionman Company, LLC, Vidalia Organics, Inc. and Shad J. Dasher vs.
                                              Nationwide Agribusiness Insurance Company and South Georgia Insurance
                                              Associates, LLC (11172099)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Long County Superior Court, GA
Case/Reference No:                            SUV2021000066
Jurisdiction Served:                          Georgia
Date Served on CSC:                           04/23/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Lindsey & Lacy, PC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 2 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 3 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 4 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 5 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 6 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 7 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 8 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 9 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 10 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 11 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 12 of 13
Case 2:21-cv-00048-LGW-BWC Document 1-1 Filed 05/21/21 Page 13 of 13
